Bates, Judge,
delivered the opinion of the court.
There was no error in the refusal of the instructions prayed by the defendants.
All that was proper in the first instruction was more briefly and clearly stated in the instruction given by the court.
The second, of course we do not review.
No error appears in the third and fourth, because we will not weigh the testimony; and the court below may have regarded the testimony as to Chase, one of the plaintiffs, as applying to all the plaintiffs, who composed, as the record shows, a business firm, and the oral testimony was received without objection.
The fifth instruction was inapplicable to the issues made in the case.
The instruction given by the court very fairly stated the case, both as to the issues and the measure of damages.
Judgment affirmed.
Judges Bay and Dryden concur.